Citation Nr: 0841605	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-32 463	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to January 1989.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision by the Hartford RO.  The veteran's 
claims file is now in the jurisdiction of the Newark RO.  In 
September 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.  In November 2007, the case was remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On July 2008 VA examination pursuant to the Board's prior 
remand, the examiner (who was asked to review the veteran's 
claims file and base the opinion offered, in part, on such 
review) opined, in essence, that the veteran's low back 
disability was unrelated to service because there was no 
evidence of low back trauma or treatment in service.  
Notably, copies of service treatment records associated with 
the claims file reflect that during service the veteran 
sustained a lifting injury, and was seen for low back 
complaints, including in December 1984 and in January  and 
June 1985.  An assessment of low back strain is reported.  
Consequently, the Board finds that the opinion was based on a 
less than thorough  review of the record, and the opinion 
offered was noncompliant with the Board's remand instructions 
(and lacking in probative value).  Under Stegall v. West, 11 
Vet. App. 268 (1998), a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Consequently, a remand to secure a medical 
nexus opinion based on a complete review of the record is 
necessary.  

Regarding the claim seeking service connection for a left 
knee disability, the prior remand by the Board was focused in 
large part on development for service treatment records 
(which the veteran apparently had in his possession).  In a 
November 2004 statement he had indicated that in the fall of 
1990 (fairly proximate to his separation from service) he had 
received treatment for his left knee from a Dr. G..  Records 
of such treatment are likely to contain pertinent information 
as to the claim of service connection for a left knee 
disability, but remain outstanding.  Notably, the earliest 
treatment notes currently of record are dated in 2002.  

The veteran is advised that under 38 C.F.R. § 3.158(a), if 
evidence requested in conjunction with a claim is not 
submitted within a year of request, the claim is to be 
considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's cooperation (i.e., 
providing the necessary release), the RO 
should obtain the complete clinical 
records of all treatment the veteran 
received for his left knee disability 
from Dr. G. since 1990.  In conjunction 
with this development, the veteran must 
be advised of the provisions of 38 C.F.R. 
§ 3.158(a).  If such records are 
unavailable (it must be so noted for the 
record, with explanation).

2.  If any treatment records obtained 
pursuant to # (1) (received from Dr. G.) 
contain information pertinent to the 
matter of a nexus between the veteran's 
left knee disability and his service, the 
RO should arrange for an orthopedic 
examination of the veteran to determine 
the etiology of his current left knee 
disability.  The examiner must review the 
veteran's claims file, including the 
private records obtained, and opine 
whether, at least as likely as not (50 % 
or better probability) the veteran's 
current left knee disability is related 
to his service.  The examiner should also 
conduct a thorough review of the 
veteran's claims file, and provide a 
medical advisory opinion as to whether or 
not the veteran's current low back 
disability is at least as likely as not 
(a 50 percent or greater probability) 
related to his service and specifically 
to the injury documented and complaints 
of low back pain treated therein.  The 
consulting physician must explain the 
rationale for the opinion offered.

If development for treatment records from 
Dr. G. is not fruitful (i.e., offers no 
additional information in the matter of a 
nexus between the veteran's current left 
knee disability and his service), the 
veteran's claims file should be forwarded 
to a VA orthopedist for the sole purpose 
of securing the medical opinion sought 
above regarding a nexus between the 
veteran's low back disability and his 
injury and complaints in service.

3.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

